The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-13, are pending in this application.
Claims 1-6, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
Claim 13, is drawn to treatment of hepatic and lung cancers and a long list of unrelated diseases. There is no evidence in the instant specification that the compound would treat categories the claimed category of cancers and each of the unrelated disease.  According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by exposure to HPV (e.g. HPV16), it requires many years of promotion such as exposure to estrogen as well as exposure to HPV16-E7 oncoprotein. See Matthews et al., Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al. 231 USPQ 746 (BdPatApp&Int, 1986). There are no assays performed with cell-lines from each category of the claimed cancers. The results of assays and a discussion of the results establishing nexus between the results and treatment of each type of cancers and each disease cited in the claim. By deleting the claim, the rejection would be overcome. 
The specification does not enable all the compounds within the scope of the claims. While it is not required to make all the species within the scope of a claim, applicant must disclose reaction schemes that would make it possible to make everything within the scope of the claim.
The specification disclosed reaction schemes and specific examples, e.g. at pages 29-34. In the schemes and the examples R1 is phenyl, R2-R10 are H and in compound II R8 is morpholine. In the claims R2-R4 are alkyls; R1, R5-R10 embraced alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl, arylalkyl, heteroaryl, heteroarylalkyl, etc.  The definitions of R7-R9 span more than two pages. There are multiple levels of substitutions. Hence, steric hindrance must necessarily be a problem.  The specification fails to set forth how to modify the procedures for making the disclosed reaction schemes in order to make the compounds as claimed.  There is no incorporation by reference of publications where the procedures may be found.  
To ascertain the alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl, arylalkyl, heteroaryl, non-limiting heteroarylalkyl, etc., one must read other external sources into the claims contrary to several precedent decisions by the US courts. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Experiments must be performed by trial and error with known compounds starting from the beginning of organic chemistry texts to the end, trying each compound in different combinations with the same or structurally different compounds, to ascertain if they could be made. The types, number of hetero atoms, their positions in hetero rings, the point of attachments of hetero rings and the sizes of some of the rings are subject to guessing. There is no guarantee the compounds could be made and no guarantee if made they would have the asserted utility. If the experiments are successful, the user would be correctly designated the inventor.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). By limiting to compounds to R1 is phenyl, R2-R10 are H and in compound II R8 is morpholine the rejection would be overcome. 
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  .  .  Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are not clear and therefore confusing. Applicant fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention so as to avoid infringement of any patent arising therefrom. It is suggested that applicant use a combination of semicolon and coma in rewriting the claims.  
At the end of some of the claims, applicant claims “or combination thereof”. For example, at the end of claim 1 (page 8) or claim 2 (page 10). Not all the combinations embraced by the claims are possible. By deleting “or combination thereof” the rejection would be overcome. 
Claim 13, is not clear and therefore indefinite.  It is not clear what disorders applicant is claiming by pro-platelet formation, length dependent neuropathy, urinary problem, etc. Why does wound healing requires treatment? What drugs induced what convulsions in drug induced convulsions? Muscle spasms during labor is temporary and why would such be subject to treatment? Continua and vaginism appear to be foreign words. Vaginismus is automatic body reaction to vaginal penetration. Is applicant claiming treatment of such automatic body reaction? By deleting the claim the rejection would be overcome.
Response
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Applicant contends the specification disclosed general scheme and how to make examples and asserts a POSA “may” modify the disclosed procedures to make all the claimed compounds. Applicant fails to support the assertion with scientific evidence and/or explanations. Applicant’s argument does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965); Cole, 140 USPQ 230 (CCPA< 1964).
The specification disclosed reaction schemes and specific examples, e.g. at pages 29-34. In the schemes and the examples R1 is phenyl, R2-R10 are H and in compound II R8 is morpholine. In the claims R2-R4 are alkyls; R1, R5-R10 embraced alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl, arylalkyl, heteroaryl, heteroarylalkyl, etc.  The definitions of R7-R9 span more than two pages. There are multiple levels of substitutions. Hence, steric hindrance must necessarily be a problem.  The specification fails to set forth how to modify the procedures for making the disclosed reaction schemes in order to make the compounds as claimed.  There is no incorporation by reference of publications where the procedures may be found.  
To ascertain the alkyl, cycloalkyl, cycloalkylalkyl, aryl, alkoxyalkyl, arylalkyl, heteroaryl, non-limiting heteroarylalkyl, etc., one must read other external sources into the claims contrary to several precedent decisions by the US courts. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). By limiting to compounds to R1 is phenyl, R2-R10 are H and in compound II R8 is morpholine the rejection would be overcome. 
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  .  .  Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
On method of use claim 13, applicant contends data are provided on many compounds and asserts a POSA will understand the invention is fully enabled. Applicant fails to support the assertion with scientific evidence and/or explanations. Applicant’s argument does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965); Cole, 140 USPQ 230 (CCPA< 1964).
There are no assays and no discussion of the results establishing nexus between the results and each claimed cancer and diseases. The claims are mere speculations. There are no evidence that speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lenkel et al., WO 2017/129782 A1 (effective filed date 1/29/16) alone or in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208. 
Applicant claims compounds of formula I or II, salts or solvates thereof. In claim 6, applicant claims intended use of the compounds.  The compounds are myosin isoform 2 inhibitors.
Determination of the scope and content of the prior art (MPEP 2141.01 
Lenkel et al., teach compounds similar to formula I, bioisosteres equivalents, wherein C N, S, O, are ring equivalents and 6-atom rings are equivalents of 5-atom rings, pages 12-24, particularly pages 12-13. The compounds include their salts (page 8, line 23 to page 9, line 13); solvates (page 25, line 10); isomers, enantiomers and racemate (page 15, lines 27-28). Preferred examples are disclosed at pages 22-25 and the instantly claimed intended use are disclosed at pages 26-27.  See also the entire document. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Lenkel et al., is that applicant replaced C with N, S, O (bioisosteres equivalents) at positions Q1 to Q7, and claims H or alkyl at positions R1-R9 instead of H by the prior art. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior art, knowledge of those of ordinary skill in the art of bioisosteres equivalents and H and alkyl as equivalents and from the nature of the problem to be solved: 1) applicant wanted to claim equivalent compounds and 2) avoid the prior art.
It is well-known in the art that bioisosteres equivalents are expected to have similar biological activity (e.g. the prior art). King, Med. Chem., Principle and Practice (1994), pp. 206-208, ring equivalents. See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986). In the instant C, N, S, O, and 5-6-atoms rings are claimed as equivalents. See also Lenkel et al., and ring equivalents in King.  
Hydrogen and alkyl are art recognized equivalents. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA, 1942); In re Druey, 319 F.2d 237, 138 USPQ 39 (CCPA, 1963);  In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA, 1963); In re Hoehsema, 399 F.2d 269, 158 USPQ 598 (CCPA, 1968); In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978); In re Hoke, 560 F.2d 436, 195 USPQ 148 (CCPA, 1977); Ex parte Fauque, 121 USPQ 425 (POBA, 1954); Ex parte Henkel, 130 USPQ 474, (POBA, 1960).   In the instant invention, H and alkyl are equivalents because they are claimed as such at e.g. R2-R5, R7-R9. See also the specification, pages 11-15. 
Having known the compounds are equivalents and are expected to have similar chemical properties, one of ordinary skill would have been motivated to claim the equivalents with reasonable expectation of success. The choice of any of the equivalents is an obvious modification available for the preference of an artisan.
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant are myosin isoform 2 inhibitors.
According to Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
Therefore, the instant invention is prima facie obvious from the teachings of the prior art alone or in view of King.  One of ordinary skill in the art would have known to claim equivalents of prior art’s compound at the time the invention was made. The motivation is from well-known knowledge of isosteres replacement of equivalents. There is reasonable expectation of success because, such replacement is a routine practice in the art and the invention are in the same field of endeavor.
Response
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Citing In re Deuel, 51 F.3d 1552 (Fed Cir, 1995), KSR as being cited in Takeda, 492 F 3d 1350 (Fed. Cir 2007) and Mylan Pharmaceuticals, 914 F. 3d 1366 (Fed. Cir. 3019), applicant contends there must be a showing “that the prior art would have suggested making the specific molecular modifications necessary to achieve the claimed invention” (teaching, suggestion, or motivation, TMS). Applicant further contends that a known (lead) compound useful for modification must be identified in obviousness rejection.
In response to this argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, the contentions are deemed per se Rules and were invalidated in KSR. 
In the instant, TMS is found in the prior art by Lenkel et al. It is also found in the knowledge generally available in the art of bioisosterism (King) and in Hydrogen and alkyl as art recognized equivalents. These are stated in the rejection, pp. 13-14. Therefore, applicant must revisit the rejection.
Lenkel et al., disclosed C, N, S and O as isosteres equivalents, evidenced by the following pairs of rings at page 12.

    PNG
    media_image1.png
    73
    121
    media_image1.png
    Greyscale
, here C and N are equivalents, 
    PNG
    media_image2.png
    51
    61
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    53
    50
    media_image3.png
    Greyscale
, here O and N are equivalents,
    PNG
    media_image4.png
    72
    155
    media_image4.png
    Greyscale
and here S and O are equivalents. At page 13, several 5- and 6-atom rings are disclosed as isosteres equivalents.
Lenkel et al., disclosed the isosteres as set forth above and isosteric replacement is also well-known in the art, e.g. King, supra. Motivation is found in the expectation that similar compounds would have similar properties. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Identification of a lead compound is not required in every obviousness rejection. Eisai, 87 USPQ2d, 1452, 1455 (Fed Cir, 2008), any known compound can be a lead compound. The lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. See the MPEP § 2143.
Having known the compounds are equivalents and are expected to have similar chemical properties, one of ordinary skill would have been motivated to claim the equivalents with reasonable expectation of success. The modification of any of the specific molecules is an obvious modification available for the preference of an artisan.
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant, the compounds by the prior art and the applicant are myosin isoform 2 inhibitors.
The decisions in Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980) and upheld in In re Merck, 231 USPQ 375 (Fed. Cir. 1986) is dispositive of the instant issue, both of which are cited in the rejection. In that case, the courts found amitriptyline, an isosteres of imipramine, is prima facie obvious from imipramine, wherein N is replaced with C. 
Both courts agreed that the art area pertinent to isosteres replacement is medicinal chemistry. Hence, one of ordinary skill in medicinal chemistry would have looked to the concept of isosterism as a routine tool in his or her research.
The courts further held: ’Although isosterism does not permit a medicinal chemist to predict the potential properties of a new isosterically related compound with absolute certainty, it does provide a suggestion of areas of biological activity. In any event, absolute predictability is not required by the Patent Statues. Section 103 of the Statute merely requires that there be a "reasonable expectation, or some predictability"’. In re Kratz, 592 F.2d 1169 , 201 USPQ 71 ; and In re Kronig, 539 F.2d 1300 , 190 USPQ 425.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-13, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, of U.S. Patent No. 10,858,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the inventions in US ‘357, are drawn to compounds, isosteres equivalents, compositions and method of use wherein the instant compounds are drawn to the isosteres. Also, the method of use in US ‘357, embraced the instant claimed method of use in claims 12-13.
Response
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Applicant asserts that based on the contentions raised under 103 rejection, the nonstatutory double patenting must be withdrawn. This is not persuasive for reasons set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 12, 2022